Dear Mr. Doherty:
You have requested the opinion of this office as to appropriate procedures to be utilized by the St. Landry Parish Solid Waste Disposal District (the District) to acquire the equipment and inventory of an existing privately owned recycling facility situated in St. Landry Parish.
The Public Bid Law, La. R.S. 38:2211 and following, is applicable to purchases by the District of materials, supplies and equipment and, unfortunately, there are no specific provisions which deal with acquisition of used equipment or going concerns.
Therefore, the District should proceed by advertisement to seek bids for the equipment involved, indicating that used equipment in operating condition is sought, and that the equipment shall be subject to inspection and testing before acceptance by the District.  The same should be done with regard to the inventory of materials which may be bought, except that the special provisions dealing with the used condition would not be necessary.
The lease of the immovable assets of the recycling business is not required to be done by public bids, but it is advisable to have the benefit of a current appraisal as a guide to establishing a fair rental.
I trust that this answers your inquiry.  Please advise if I may be of further assistance to you in this matter.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: GLENN R. DUCOTE Assistant Attorney General
RPI:GRD/cdw-406